DETAILED ACTION
This action is in response to an amendment filed on May 4, 2021 for the application of Proudfoot et al., for a “Methods for generating a branch health index” filed on June 25, 2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-11, and 14-20 are pending in the application. 
Claims 2-3 and 12-13 have been cancelled by an examiner’s amendment. 

Claims 1, 4-11, and 14-20 are allowed and have been renumbered 1-16 respectively. 
Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s representative Matthew Nigriny Reg. No. 69,753), on May 19, 2021. The application has been amended as follows: 
Please cancel claims 2, 3, 12, and 13. 
As per claim 1, lines 10-11, “the set of variable” is to be replaced by --the set of variables--. 
As per claim 1, line 16, “the weights” is to be replaced by --the weighting--. 
As per claim 11, line 13, “the set of variable” is to be replaced by --the set of variables--. 
As per claim 11, line 18, “the weights” is to be replaced by --the weighting--. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113